Per Curiam,
The husband of the appellee died from injuries received in an explosion in a fermenting tub of the appellant. He was employed at one of its breweries, and on the day he was injured was directed by the brewing master — found by the jury, under sufficient evidence and a charge not excepted to, to have been a vice principal— to varnish the inside of a tub in the cellar of the plant. That the varnish might dry more rapidly a cover was placed over the tub, inclosing all of the top except an opening of two or three feet. When the deceased and a coemployee began to varnish the inside of the tub there was a lighted stove in the bottom of it, and this, according to the testimony of the surviving coemployee, was known to the brewing-master or vice principal, who told them to keep it lighted until they reached the bottom. There was testimony that when the deceased was directed by his superior to varnish the tub his reply was that he was without experience in varnishing. The brewing-master admitted that he knew it was dangerous to varnish the inside of a tub with a lighted stove in it, as the varnish might explode if there was fire around. It is manifest, then, if the testimony on the part of the plaintiff was to be believed by the jury, taken in connection with the admission of the brewing-master, that the inexperienced deceased employee of the defendant company had been directed by his superior to work in a place surrounded by dangerous .conditions of which he was ignorant. To have withdrawn the case from the jury would have been clear error, and the assignments complaining of its submission and of the refusal of the court to enter judgment for the defendant n. o. v. are overruled.
Judgment affirmed.